Title: To George Washington from Thomas Wharton, Jr., 3 January 1778
From: Wharton, Thomas Jr.
To: Washington, George



Sir
In CouncilLancaster [Pa.] January 3d 1778

Yesterday I had the Honor of receiving your Letter of the 1st Inst. which I communicated to Council, and it is with pleasure I can assure your Excellency that Council is perfectly convinced of the strict attention which you have always paid to the safety and ease of the inhabitants of this state. the proposal which Genl Armstrong has made and to which your Excelly has acquiesced in keeping up not a greater number of the Militia on the East side of Schuylkill than about One thousand, with a few Light Horse, will answer as salutary a purpose as double the number under our present circumstances by which a very great expence will be saved and the good people of the state much less harrassed, objects worthy the attention of your Excellency and of the Council.
As the time of the Militia now in the Field is nearly expired—I purpose

to order out such Classes as will furnish the number of Men required, and will endeavor to provide the Light Horse demanded by General Armstrong. I have the Honor to be with the greatest respect Your Excellency Obedient Hum. servant

Tho. Wharton jun. Prest

